PER CURIAM.
For the third time in less than six months, Travis McKinney petitions this court for habeas corpus relief concerning his convictions and sentences in Wakulla County Circuit Court case number 02-0012CF. His present claims are procedurally barred both as successive and as presenting matters that could or should have been raised either on direct appeal or by appropriate postconviction motion. See Johnson v. Singletary, 647 So.2d 106, 109 (Fla.1994); Baker v. State, 878 So.2d 1236 (Fla.2004). Accordingly, the emergency petition for writ of habeas corpus is DISMISSED.
Petitioner is warned that the filing of any further successive or unauthorized pleadings concerning Wakulla County case number 02-0012CF may result in the imposition of sanctions, including but not limited to a bar on further pro se appearances before this court.
BENTON, CLARK, and OSTERHAUS, JJ., concur.